Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The order under review directs the Comptroller of the State of New York to pay to John B. Reimer, the *848surviving partner of Reimer & Mullen, the plaintiffs in this action, the sum of $598.17, with accrued interest, being the amount on deposit to the credit of this action. The money was deposited pursuant to an order of the Supreme Court entered [granted] on the 3d day of June, 1905, which granted leave to the defendant to pay into court the amount which it then admitted to be due, with interest and costs to date, and which further provided that unless the plaintiffs accepted the amount so paid in full discharge it should be deducted from any recovery in the action. Defendant’s proof is that the plaintiffs refused to accept its offer of judgment and deposit and recovered a sum far in excess of that amount, which judgment was paid in full and no deduction was made pursuant to the order under which the money was deposited. Rule 32 of the Rules of Civil Practice provides, among other things, that no order shall be made “ except on petition duly verified and acknowledged, which petition must be accompanied by a certified copy of the judgment or order under which the money is deposited,” together with other necessary certificates. The plaintiff has failed to comply with this rule, and upon defendant’s proof is not entitled to the money in good conscience or in law. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.